       Case 2:20-cr-00064-JAM Document 8 Filed 06/09/21 Page 1 FILED
                                                                 of 2
                      UNITED STATES DISTRICT COURT          June 9, 2021
                     EASTERN DISTRICT OF CALIFORNIA      CLERK, US DSITRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:20-cr-00064-JAM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
MIRANDA KAYLYN GARRETT

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release MIRANDA KAYLYN GARRETT

Case No. 2:20-cr-00064-JAM Charges 18 USC § 3583 from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety as stated on the record

                             in open court.

                             Corporate Surety Bail Bond

                             (Other): Defendant to be released at 9:00 AM on

                             6/10/2021. Upon release, defendant will go directly to

                             the Federal Defender’s Office on her own and is

                             subject to being transported by a member of the

                         X   Federal Defender’s Office to Well Space. Defendant is

                             to stay in the Well Space program until successful

                             completion. Defendant released on Supervised

                             Release conditions as stated on the record and

                             previously imposed.
 Case 2:20-cr-00064-JAM Document 8 Filed 06/09/21 Page 2 of 2

Issued at Sacramento, California on at 2:00 PM on June 9, 2021




                               2
